DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzansky (U.S. Publication Number 2008/0032267) in view of Strickland et al. (U.S. Patent Number 8,781,550) and Berven (U.S. Publication Number 2014/0253323).
Referring to claim 1, Suzansky discloses (A)    providing at least one user account managed by at least one remote server, wherein the user account is associated to a user personal computing (PC) device and to an ideal biometric profile (50); (B)    retrieving at least one daily glucose reading with the user PC device (monitoring Suzansky does not disclose (B)    retrieving  a pre-meal glucose reading with the user PC device; periodically outputting a reminder notification for retrieving a post-meal glucose reading with the user PC device; retrieving the post-meal glucose reading with the user PC device; terminating the reminder notification for the post-meal glucose reading with the user PC device in response to the post-meal glucose reading being retrieved with the user PC device or in response to a user-stopping input being received with the user PC device; wherein the daily glucose reading comprises the premeal glucose reading and the post-meal glucose reading.  However, SHADFORTH et al. teaches (B)    retrieving a pre-meal glucose reading with the user PC device (paragraph 0009); periodically outputting a reminder notification for retrieving a post-meal glucose reading with the user PC device (paragraph 0035); retrieving the post-meal glucose reading with the user PC device (paragraph 0010); wherein the daily glucose reading comprises the premeal glucose reading and the post-meal glucose reading (paragraph 0009 & 0010).  It would have been obvious to one of ordinary skill in the art at the time  glucose reading with the user PC device; retrieving the post-meal glucose reading with the user PC device; wherein the daily glucose reading comprises the premeal glucose reading and the post-meal glucose reading, as disclosed by SHADFORTH et al., incorporated into Suzansky in order to ensure glucose measurements are taken, to ensure the individual is receiving the correct amount of insulin and/or to help adjust diet if needed.  SHADFORTH et al./Suzansky does not disclose terminating the reminder notification for the post-meal glucose reading with the user PC device in response to the post-meal glucose reading being retrieved with the user PC device or in response to a user-stopping input being received with the user PC device.  However, Berven teaches terminating the reminder notification for the post-meal glucose reading with the user PC device in response to the post-meal glucose reading being retrieved with the user PC device or in response to a user-stopping input being received with the user PC device (paragraph 0030).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include terminating the reminder notification for the post-meal glucose reading with the user PC device in response to the post-meal glucose reading being retrieved with the user PC device or in response to a user-stopping input being received with the user PC device, as disclosed by SHADFORTH et al./Suzansky, incorporated into Berven in order to terminate the notification as they are no longer needed.
Referring to claim 7, Suzansky discloses retrieving a daily body-fat measurement with the user PC device during step (C) (paragraph 0007); and appending the daily body-fat 
Referring to claim 8, Suzansky discloses providing a glucometer, wherein the glucometer is communicably coupled to the user PC device (monitoring 22); receiving the daily glucose reading through the glucometer (Figs. 1 & 2); and relaying the daily glucose reading from the glucometer to the user PC device before step (D) (Figs. 2 & 3).
Referring to claim 9, Suzansky discloses prompting the user account to enter the daily glucose reading through the user PC device (50, 52 & 64); and receiving a user input as the daily glucose reading through the user PC device during step (B) (Figs. 2 & 3).
Referring to claim 10, Suzansky discloses wherein the ideal biometric profile includes a glucose-target range (62, 64 & 66); generating the biometric assessment as a goal-reached notification with the remote server, if the daily glucose reading of a latest iteration is within the glucose-target range, wherein the latest iteration is from the plurality of iterations (60); generating the biometric assessment as a goal-unreached notification with the remote server, if the daily glucose reading of the latest iteration is outside of the glucose-target range (60); and immediately outputting either the goal-reached notification or the goal-unreached notification with the user PC device after the latest iteration (60).
Referring to claim 11, Suzansky discloses wherein the daily glucose reading of the latest iteration is outside of the glucose-target range (50, 52 & 64); retrieving at least one additional glucose reading with the user PC device (Figs. 2 & 3); relaying the 
Referring to claim 12, Suzansky discloses wherein the ideal biometric profile includes a glucose-target range (50); providing a plurality of sequential iterations from the plurality of iterations, wherein the plurality of sequential iterations is associated with a specified period of time (64); generating the biometric assessment as a goal-reached notification with the remote server, if the daily glucose reading of each sequential iteration is within the glucose-target range (60); generating the biometric assessment as a goal-unreached notification with the remote server, if the daily glucose reading of each sequential iteration is outside of the glucose-target range (60); and immediately outputting either the goal-reached notification or the goal-unreached notification with the user PC device after the plurality of sequential iterations (60).
Referring to claim 13, Suzansky discloses providing a plurality of nutritional suggestions stored on the remote server, wherein each of the plurality of nutritional suggestions is associated with an improvable glucose range (claims 33 & 67); comparing the user biometric profile to the improvable glucose range of each of the plurality of nutritional suggestions with the remote server in order to identify at least one nutritionally-matching suggestion from the plurality of nutritional suggestions (Figs. 2 & 3); and outputting the nutritionally-matching suggestion with the user PC device (Fig. 2 & 66).
Referring to claim 15, Suzansky discloses prompting the user account to select a specified date-and-time range through the user PC device (50); generating a .
Claims 5, 14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzansky/SHADFORTH et al/Berven and further in view Catani et al. (U.S. Publication Number 2015/0364057).
Referring to claim 5, Suzansky/SHADFORTH et al/Berven discloses the method of claim 1.  Suzansky/SHADFORTH et al/Berven does not disclose retrieving a meal-content summary for the daily glucose reading with the user PC device during step (B); and appending the meal-content summary for the meal glucose reading into the daily biometric summary with the user PC device before step (D).  However, Catani et al. teaches retrieving a meal-content summary for the daily glucose reading with the user PC device during step (B) (paragraphs 0024, 0039, 0075 & 0270); and appending the meal-content summary for the meal glucose reading into the daily biometric summary with the user PC device before step (D) (paragraphs 0024,  0039, 0075& 0270).  It would have been obvious to one of ordinary skill in the art at the time the invention was made at the invention was filed retrieving a meal-content summary for the daily glucose reading with the user PC device during step (B); and appending the meal-content summary for the meal glucose reading into the daily biometric summary with the user PC device before step (D), as disclosed by Catani et al., incorporated into Suzansky/SHADFORTH et al/Berven in order to know what the person is eating or going to eat.
 discloses providing a plurality of health-related articles stored on the remote server, wherein each of the plurality of health-related articles is associated with an improvable health-related issue; comparing the user biometric profile to the improvable health-related issue of each of the plurality of health-related articles with the remote server in order to identify at least one contextually-matching article from the plurality of health-related articles; and outputting the contextually-matching article with the user PC device.  Catani et al. teaches providing a plurality of health-related articles stored on the remote server, wherein each of the plurality of health-related articles is associated with an improvable health-related issue (paragraph 0065); comparing the user biometric profile to the improvable health-related issue of each of the plurality of health-related articles with the remote server in order to identify at least one contextually-matching article from the plurality of health-related articles (paragraph 0065); and outputting the contextually-matching article with the user PC device (paragraph 0065).  It would have been obvious to one of ordinary skill in the art at the time the invention was made at the invention was filed providing a plurality of health-related articles stored on the remote server, wherein each of the plurality of health-related articles is associated with an improvable health-related issue; comparing the user biometric profile to the improvable health-related issue of each of the plurality of health-related articles with the remote server in order to identify at least one contextually-matching article from the plurality of health-related articles; and outputting the contextually-matching article with the user PC device, as disclosed by Catani et al., incorporated into 
Referring to claim 16, Suzansky/SHADFORTH et al/Berven does disclose the method of claim 1.  Suzansky/SHADFORTH et al/Berven discloses prompting the user account to enter at least one desired biometric characteristic through the user PC device (50); relaying the desired biometric characteristic from the user PC device to the remote server; assessing a current biometric measurement from the user biometric profile with the remote server, wherein the current biometric measurement is associated to the desired biometric characteristic; and outputting a goal-reached notification with the user PC device, if the current biometric measurement matches the desired biometric characteristic.  Catani et al. teaches prompting the user account to enter at least one desired biometric characteristic through the user PC device (50); relaying the desired biometric characteristic from the user PC device to the remote server; assessing a current biometric measurement from the user biometric profile with the remote server, wherein the current biometric measurement is associated to the desired biometric characteristic; and outputting a goal-reached notification with the user PC device, if the current biometric measurement matches the desired biometric characteristic.  It would have been obvious to one of ordinary skill in the art at the time the invention was made at the invention was filed prompting the user account to enter at least one desired biometric characteristic through the user PC device; relaying the desired biometric characteristic from the user PC device to the remote server; assessing a current biometric measurement from the user biometric profile with the remote server, wherein the current biometric measurement is associated to the desired biometric characteristic; .
Claims 6, 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzansky/SHADFORTH et al/Berven and further in view of Carlsgaard et al. (U.S. Publication Number 2013/0172706).
Referring to claim 6, Suzansky/SHADFORTH et al/Berven discloses the method of claim 1.  Suzansky/SHADFORTH et al/Berven does not disclose providing a camera with the user PC device; capturing a meal picture for the daily glucose reading with the camera; and appending the meal picture for the meal glucose reading into the daily biometric summary with the user PC device before step (D).  However, Carlsgaard et al. teaches providing a camera with the user PC device (paragraph 0032); capturing a meal picture for the daily glucose reading with the camera (paragraph 0032); and appending the meal picture for the meal glucose reading into the daily biometric summary with the user PC device before step (D) (202).  It would have been obvious to one of ordinary skill in the art at the time the invention was made at the invention was filed providing a camera with the user PC device; capturing a meal picture for the daily glucose reading with the camera; and appending the meal picture for the meal glucose reading into the daily biometric summary with the user PC device before step, as disclosed by Carlsgaard et al., incorporated into Suzansky/SHADFORTH et al/Berven in order to  have a picture associated with the blood glucose measure.
 does not disclose providing a social network managed by the remote server, wherein the user account is associated to a user profile on the social network; providing at least one meal picture in the user biometric profile; and posting the meal picture and the goal-reached notification on the user profile with the remote server.  However, Carlsgaard et al. teaches providing a social network managed by the remote server (paragraph 0038, 0133 & 0136), wherein the user account is associated to a user profile on the social network; providing at least one meal picture in the user biometric profile (paragraph 0032); and posting the meal picture and the goal-reached notification on the user profile with the remote server.  It would have been obvious to one of ordinary skill in the art at the time the invention was made at the invention was filed providing a social network managed by the remote server, wherein the user account is associated to a user profile on the social network; providing at least one meal picture in the user biometric profile; and posting the meal picture and the goal-reached notification on the user profile with the remote server, as disclosed by Carlsgaard et al., incorporated into Suzansky/SHADFORTH et al/Berven in order for everyone in the network to know what the other persons had accomplished.
Referring to claim 18, Suzansky/SHADFORTH et al/Berven, as modified by Catani et al., teaches providing a plurality of other accounts managed by the remote server, wherein the plurality of other accounts is associated to an advanced biometric history (Fig. 2); comparing the user biometric profile to the advanced biometric history of each of the plurality of other accounts in order to identify at least one biometrically-similar account from the plurality of other accounts (paragraph 0065 of Catani et al.); and .
Response to Arguments
The Examiner has addressed the arguments in the Remarks and have formulated a rejection to address the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHA FRISBY/Primary Examiner, Art Unit 3715